In considering appellant’s application for a rehearing, we have reviewed the affidavit filed in opposition to the motion for summary judgment as if same was filed timely. We conclude that this affidavit does not meet the criteria of La. Code Civ. P. art. 967. The factual allegations made in the affidavit were not based on the personal knowledge of the affiant, nor would the evidence submitted with the affidavit be admissible at trial as proof of the facts alleged. An assertion in an affidavit in opposition to a motion for summary judgment that is based on “the best of [affi-ant’s] knowledge and belief” is insufficient.
CARTER, J., dissents from the denial of the rehearing.